DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-15, in the reply filed on June 3, 2022, is acknowledged.  

Claim Objections
Claim 13 objected to because of the following informalities:  the claim elements “a step height ranging from approximately 10 µm to 500 µm and a step width ranging from approximately 5 mm to 250 µm” do not show both ranges in the typical lower to higher value format.  It appears to the Examiner that this may be a typographical error, as changing to a “5 µm to 250 µm” step width range would be exactly 50% of the cited step height range.  
However, step width range is listed in the specification twice as “5 mm to 250 µm” [0007, 0009], and Figure 1 does appear to show the step widths as larger than the step heights.  Perhaps there is no error, and the 5 mm step width corresponds to a perfectly flat central ring of the Fresnel lens [Fig. 1]?  
The claim will be examined as written.  Clarification is requested.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maus (US6290882B1), as evidenced by en.Wikipedia.org/wiki/polycarbonate.
With respect to claim 9, the prior art of Maus teaches an injection molding system (Fig. 5, items 1-3; [Col. 12, lines 52-59]) for producing an injection molded optical article [Col. 14, lines 18-21], the injection molding system comprising: a mold (Fig. 1, items 1-2) having a mold cavity (Fig. 1, item 6) for receiving a thermoplastic material [Col. 9, lines 2-7], the mold cavity including a Fresnel surface (Fig. 2, dotted-line rings; [Col. 11, lines 14-20]); and a heat source in thermal communication with the mold (Fig. 5, item 2 left side; [Col. 13, lines 4-11]).  Maus teaches a processor, or process control unit, (Fig. 5, item 3) configured to: control the heat source to set a surface temperature of the mold cavity to a cooling temperature of 200°F, which is at least 5°F lower than a softening temperature of the thermoplastic material, in this example polycarbonate [Col. 15, lines 4-8], where Wikipedia provides the thermal properties of polycarbonate as Tg=297°F and the Vicat softening point ranging from 293-302°F.  
However, the material type of polycarbonate used to make the product is not a positively-recited element for this apparatus.  See MPEP 2115.
Maus teaches the process unit is configured to control the heat source to raise the surface temperature of the mold cavity to a heating temperature of at least 380°F [Col. 14, lines 10-18], which is at least 20°F higher than the cooling temperature of 200°F; and control the heat source to lower a temperature of the mold cavity to the cooling temperature, illustrated in Figure 6 as reaching the cooling temperature on the “cavity surface temperature” path during the “Cool” temperature control phase [Fig. 6].  

With respect to claim 10, Maus teaches an injection mold having a Fresnel surface used to produce an optical article.
Maus is silent on the thermoplastic material is a thermoplastic polyurethane (TPU), polyvinyl chloride (PVC), or thermoplastic elastomer (TPE).  
However, the material used to make a product is not a positively-recited element for an apparatus, and inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claim.  See MPEP 2115.
With respect to claim 11, Maus teaches a thermoplastic injector is within a hot runner manifold and mold configured to: inject the thermoplastic material into the mold cavity of the mold (Fig. 3, item 15; [Col. 9, lines 2-7]); and applies a compacting pressure to the injected thermoplastic material, illustrated by a non-compressed (Fig. 3, left) to a compressed mold state (Fig. 3, right; [Col. 11, lines 42-50]).  

With respect to claim 12, Maus teaches 2) raising the surface temperature of the molding cavity begins before applying the compacting pressure to the thermoplastic material.  Maus illustrates cavity surface temperature starts to increase during mold opening and ejection of previous article (Fig. 6, “heat” control phase); and Maus teaches compression is preferably started before injection is completed [Col. 11, lines 64 – Col. 12, line 7].  
With respect to claim 14, Maus teaches: the processor is configured to: maintain the heating temperature for a period of time; the injector is configured to: maintain the compacting pressure for the period of time (Fig. 6, “hold” control phase).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maus (US6290882B1), as evidenced by en.Wikipedia.org/wiki/polycarbonate, as applied to claim 12 above, and further in view of Jiang (US20110164329A1).
With respect to claim 13, Maus teaches an injection mold having a Fresnel surface used to produce an optical article.
Maus is silent on dimensions of the Fresnel surface being configured to form a Fresnel microstructure, the Fresnel microstructure having a step height ranging from approximately 10 µm to 500 µm and a step width ranging from approximately 5 mm to 250 µm.  
However, the prior art of Jiang teaches a Fresnel lens design where ring step height ranges from 25 µm to 138.4 µm, and step width of at least 500 µm [0094].  
A case of prima facie obviousness exists that Jaing teaches the claim 13 step height and width elements, as the Jaing step height range lies fully within the claimed range, and the Jaing step width range partially overlaps the claimed range.  See MPEP 2144.05(I).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maus (US6290882B1), as evidenced by en.Wikipedia.org/wiki/polycarbonate, as applied to claim 9 above, and further in view of Colas (US20140211152A1).
With respect to claim 15, Maus teaches an injection mold having a Fresnel surface used to produce an optical article.
Maus is silent on details of the Fresnel mold design.  
However, the prior art of Colas teaches the mold includes a convex insert having at least one convex surface (Fig. 2, item 6) and a concave insert having at least one concave surface (Fig. 2, item 5), wherein the Fresnel surface is formed on the at least one convex surface [0052].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the convex and concave mold inserts, taught by Colas, into the molding apparatus taught by Maus, to obtain the predictable result of a molding apparatus capable of producing a Fresnel lens which would have the Fresnel surface on its concave surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742